ACCEPTED
                                                                                                    01-14-01015-CV
                                                                                         FIRST COURT OF APPEALS
                                                                                                 HOUSTON, TEXAS
                                                                                               6/26/2015 5:48:20 PM
                                                                                              CHRISTOPHER PRINE
                                                                                                             CLERK




                              NO. 01-14-01015-CV
                                                                 FILED IN
______________________________________________________________________________
                                                           1st COURT OF APPEALS
                                                                               HOUSTON, TEXAS
                                                                            6/26/2015 5:48:20 PM
                               IN THE COURT OF APPEALS                      CHRISTOPHER A. PRINE
                                FOR THE FIRST DISTRICT                              Clerk
                                    HOUSTON, TEXAS

______________________________________________________________________________

                                        SANDRA NZE
                                          Appellant

                                                V.

                                   UCHENNA NWABUEZE
                                        Appellee

______________________________________________________________________________


                  APPELLANT'S RESPONSE TO APPELLE'S MOTION
                         TO DISMISS APPEAL AS MOOT


       Appellant, Sandra Nze, through counsel, Nwadi Nwogu asks the Court to deny Appellee's

motion to dismiss appeal as moot and retain matter on the Court's docket.

       On March 26, 2015, Appellant filed with the court, a brief detailing the lack of subject

matter jurisdiction by the justice court that rendered judgment in the eviction matter. The

judgment of the justice court and the judgment affirmed by the County Court on December 31,

2014 are void.

       Appellee's brief was due on June 25, 2015 but is yet to be filed.

       On June 10, 2015, Appellee served Appellant with a Writ of Possession based on the void

order of the court requiring her to vacate her property within 24 hours. Appellant sought

protection from the court through a Writ of Mandamus and a Motion for Emergency Stay of the
Writ of Possession - Case No. 01-15-00526-CV. The Court denied the motion and petition. On

June 18, 2015, Appellant filed a Motion for Rehearing of the Court's Opinion and paid the

applicable fees. That Motion is still pending with the Court. Appellant also requested from the

Court a consolidation of the matters. On June 22, Appellee executed his Writ of Possession.

         Appellant requests the Court to issue its opinion striking the order on which the writ is

based as void, make an order restraining Appellee from selling the property and restore

Appellant to her rightful home pending the equitable division of the property by the divorce

court.

         The matter before this Court is not Moot. Appelle's arguments and allegations are untrue.

The issue is whether the Justice Court had jurisdiction to decide title to the parties' property and

the answer is NO.

         For these reasons, Appellant asks the Court to deny Appellee's motion to dismiss this

appeal as moot and retain Appellant's suit on the Court's docket.



                                              Respectfully submitted,

                                              ODUNZE NWOGU LAW GROUP, P.C.

                                              By: /s/ NWADI NWOGU
                                              NWADI NWOGU
                                              Texas Bar No. 24074826
                                              6001 SAVOY DRIVE
                                              SUITE 302
                                              HOUSTON, Texas 77036
                                              Tel. (713)334-8080
                                              Fax. (713)334-3533
                                              Email address: NWADI@ONLAWGROUP.COM

                                              ATTORNEY FOR APPELLANT
                             CERTIFICATE OF SERVICE



       I certify that on June 26, 2015 a true and correct copy of this document was served via e-
mail facsimile transmission on Carlette White.




                                            /s/ NWADI NWOGU
                                            NWADI NWOGU